                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 United States of America,                          Case No. 0:18-cr-196-DWF-KMM

                       Plaintiff,

 v.                                                            ORDER

 Alonzo Martice Brumley (1), and
 Howard Lee Young (2)
                   Defendants.


         This matter is before the Court on motions for discovery and disclosure filed

by the government and Defendants Alonzo Martice Brumley and Howard Lee Young.

The Court held a hearing on the motions on October 29, 2018. Based on the motions

that were filed, the written responses, and the arguments presented at the hearing, the

Court enters the following Order.

      1. Government’s Motions for Discovery (ECF Nos. 23, 24)

      The government’s motions for discovery of information pursuant to Rule 16 of

the Federal Rules of Criminal Procedure are GRANTED. The defendants shall

provide discovery and disclosures as required by the Fed. R. Crim. P. 16.

      2. Mr. Brumley’s Motion for Disclosure of Favorable Evidence (ECF No.

         25)

      Mr. Brumley’s motion for disclosure of favorable evidence is GRANTED. The

government is obligated to disclose evidence favorable to the defendant as required by
Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and

their progeny. These cases place an ongoing obligation on counsel for the government

to disclose exculpatory evidence and impeachment material to the defendant.

   3. Mr. Brumley’s Motion for Disclosure of 404(b) Evidence (ECF No. 26)

   Mr. Brumley’s motion for disclosure of Rule 404(b) evidence is GRANTED. The

government shall disclose any evidence it intends to offer at trial pursuant to Fed. R.

Evid. 404(b) at least two weeks before trial.

   4. Mr. Brumley’s Motion for Disclosure of Expert Witnesses (ECF No. 27)

   Mr. Brumley’s motion for expert discovery is GRANTED. The government shall

make its expert disclosures at least three weeks prior to trial. Any expert disclosures

to be made by Mr. Brumley must be completed by two weeks before trial.

   5. Mr. Brumley’s Motion for Disclosure of Jencks Act Materials (ECF No.

       28)

   Mr. Brumley’s motion for early disclosure of Jencks Act material is DENIED.

The Jencks Act provides that the government “need not produce Jencks statements

prior to a witness’ testimony on direct examination.” United States v. Douglas, 964 F.2d

738, 741 & n.2 (8th Cir. 1992) (citing 18 U.S.C. § 3500(b) and discussing the

government’s option to make earlier voluntary disclosure, such as through an “open

file policy”). The government is strongly encouraged to disclose any Jencks Act

material as early as possible. To the extent any Jencks Act material has not yet been



                                             2
shared, the government has agreed to provide it to the defense no later than three

days before trial.

   6. Mr. Brumley’s Motion for Counsel to Participate in Voir Dire (ECF No.
      29)

   Mr. Brumley’s motion for counsel to participate in voir dire is DENIED

WITHOUT PREJUDICE because it is premature. Judge Frank will consider Mr.

Brumley’s requests regarding voir dire during the pretrial conference in this matter.

   7. Mr. Brumley’s Motion for Disclosure by Government to Provide Grand

       Jury Testimony of Witnesses (ECF No. 30)

Mr. Brumley’s motion for disclosure of grand jury transcripts is DENIED. There is

a “long established policy that maintains the secrecy of the grand jury proceedings in

the federal courts.” United States v. Proctor & Gamble Co., 356 U.S. 677, 681 (1958). A

court may authorize disclosure of grand jury transcripts if the defendant “shows that a

ground may exist to dismiss the indictment because of a matter that occurred before

the grand jury.” United States v. Daniels, 232 Fed. App’x 611, 612 (8th Cir. 2007). Such a

showing requires the “presentation of specific evidence of prosecutorial overreach.”




                                            3
United States v. Finn, 919 F. Supp. 1305, 1327 (D. Minn. 1995). Mr. Brumley has failed

to make such a showing.

   8. Mr. Brumley’s Motion to Retain Rough Notes (ECF No. 31)

   Mr. Brumley’s motion for government agents to retain rough notes is

GRANTED. Disclosure of rough notes is not required by this paragraph.

   9. Mr. Young’s Motion for Disclosure of 404(b) Evidence (ECF No. 33)

   Mr. Young’s motion for disclosure of Rule 404(b) evidence is GRANTED. The

government shall disclose any evidence it intends to offer at trial pursuant to Fed. R.

Evid. 404(b) at least two weeks before trial.

   10. Mr. Young’s Motion for Disclosure of Favorable Evidence (ECF No. 34)

   Mr. Young’s motion for disclosure of favorable evidence is GRANTED. The

government is obligated to disclose evidence favorable to the defendants as required

by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and

their progeny. The Constitution places an ongoing obligation on counsel for the

government to disclose exculpatory evidence and impeachment material to the

defendants.




                                            4
    11. Mr. Young’s Motion for Discovery (ECF No. 35)

    Mr. Young’s motion for discovery and inspection is GRANTED to the extent it

seeks discovery and disclosure consistent with Fed. R. Crim. P. 16. The government

shall continue to comply with its discovery and disclosure obligations.

    12. Mr. Young’s Motion for Disclosure of Jencks Act Material (ECF No. 36)

    Mr. Young’s motion for early disclosure of Jencks Act material is DENIED. The

Jencks Act provides that the government “need not produce Jencks statements prior

to a witness’ testimony on direct examination.” United States v. Douglas, 964 F.2d 738,

741 & n.2 (8th Cir. 1992) (citing 18 U.S.C. § 3500(b) and discussing the government’s

option to make earlier voluntary disclosure, such as through an “open file policy”).

The government is strongly encouraged to disclose any Jencks Act material as early as

possible. To the extent any Jencks Act material has not yet been shared, the

government has agreed to provide it to the defense no later than three days before

trial.

    13. Mr. Young’s Motion for Expert Discovery (ECF No. 37)

    Mr. Young’s motion for expert discovery is GRANTED. The government shall

make its expert disclosures at least three weeks prior to trial. Any expert disclosures

to be made by Mr. Young must be completed by two weeks before trial.


 Date: October 30, 2018                           s/Katherine Menendez
                                                  Katherine Menendez
                                                  United States Magistrate Judge


                                            5
